NUMBER 13-12-00426-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


DOSETTA LEWIS,                                                           Appellant,

                                         v.

MARION KEITH LEWIS,                                                       Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                 Memorandum Opinion Per Curiam

      This appeal was abated by this Court on January 25, 2013, for purposes of

mediation per the parties’ mediated settlement agreement. This cause is now before the

Court on appellant’s agreed motion to dismiss the appeal on grounds that the parties

                                          1
have resolved their dispute in controversy by alternate dispute resolution and as a result,

appellant no longer needs to prosecute her appeal. Appellant requests that this Court

dismiss the appeal. Accordingly, this case is hereby REINSTATED.

       The Court, having considered the documents on file and appellant’s agreed motion

to dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a). Appellant’s motion to dismiss is GRANTED, and the appeal is hereby

DISMISSED.      Costs will be taxed against appellant.      See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                        PER CURIAM


Delivered and filed the
19th day of June,2014.




                                            2